DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner is unable to specifically find the limitations of a heat pipe which has a first porous body provided within the evaporator and a second porous body provided in the liquid pipe wherein a connection region between the evaporator and the liquid pipe comprises a first extension part that extends from the first porous body toward the second porous body with a space in contact with the first extension part and a leading end of the first extension part is inserted into a first concave part formed in the second porous body.
The closest piece of prior art examiner is able to find is U.S. PG-Pub 2008/0283223 to Chang et al. however as seen in the figures the specifics of the connection region differ.  Examiner does not believe one would arrive at the instant claim limitation via obvious changes of shapes without hindsight reasoning.
Examiner is unable to find any relevant art that would be applicable as a 103 reference without hindsight reasoning.
Other relevant prior art that does not read on the instant claims are:
U.S. Patent #4,312,402 to Basiulis, U.S. Patent #5,725,049 to Swanson et al., U.S. Patent #5,944,092 to Van Oost, U.S. Patent #6,227,288 to Gluck et al., U.S. PG-Pub 2004/0182550 to Kroliczek et al., U.S. PG-Pub 2007/0267180 to Asfia et al., U.S. PG-Pub 2010/0307721 to Wang, and U.S. PG-Pub 2016/0259383 to Shioga et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649